ORDER OF INJUNCTION
The plaintiff in the above-entitled cause having commenced an action in this Court against the above named defendants, and having moved for an injunction against the said defendants, requiring them to refrain from certain acts in said complaint and hereinafter more particularly mentioned. On reading said complaint in said action and it satisfactorily appearing to me therefrom that it is a proper case for an injunction, and that sufficient grounds exist therefor, and the necessary undertaking having been given:
IT IS, THEREFORE, ORDERED by me, Judge of the High Court, that until further order in the premises, you, the said Alafaio and the said Edgar Reid, and all your representatives, agents and all others acting in aid or assistance of you, and each and every one of you, do absolutely desist and refrain from encroaching on the property claimed by the said plaintiff.
Given under the hand and seal of the Court this 5th day of April in the year 1907.